                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    CHERYL ANN SPRUIELL                               §
                                                      §   Civil Action No. 4:18-CV-508
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On March 12, 2020, the report of the Magistrate Judge (Dkt. #18) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s post-judgment Motion for Fees under the

    Equal Access to Justice Act (Dkt. #15) be granted in part and denied in part.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Motion for Fees under the Equal Access to

    Justice Act (Dkt. #15) is GRANTED IN PART and DENIED IN PART, and the Commissioner

.   is directed to pay eight thousand four hundred fourteen dollars and fifty cents ($8,414.50) as

    reasonable attorney’s and paralegal fees and costs, made payable to Plaintiff, with such payment

    to be mailed to Plaintiff’s counsel.

           IT IS SO ORDERED.
           SIGNED this 30th day of March, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
